UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8113



JAMES PALMER PARKER,

                                             Petitioner - Appellant,

          versus


MICHAEL T. BELL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-176-BO)


Submitted:   March 14, 2002                 Decided:   March 25, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Palmer Parker, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James    Palmer   Parker    appeals   the   district   court’s   order

granting the Respondent’s motion for summary judgment and denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.          See Parker v. Bell, No. CA-01-176-BO

(E.D.N.C. Nov. 13, 2001).*      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                DISMISSED




     *
       To the extent that Parker raises claims in his informal
brief that were not properly presented to the district court, we
note that he cannot raise them for the first time on appeal. See
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                     2